This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   AUSTIN LAND DEVELOPMENT
 3   COMPANY, INC., and its successors
 4   in interest, BILL ESTES, M, M. & M
 5   INVESTMENT CO., DARLAN
 6   GATHINGS, and DESIREE GATHINGS,

 7          Plaintiffs-Appellants,

 8 v.                                                                                   NO. 32, 601

 9 NAVAJO TRIBAL UTILITY AUTHORITY,
10 a Navajo Nation Enterprise,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Karen L. Townsend, District Judge

14 Kelley Law Offices
15 Cody K. Kelley
16 Albuquerque, NM

17 for Appellants

18   Nordhaus Law Firm, LLP
19   Alan R. Taradash
20   Daniel I.S.J. Rey-Bear
21   Albuquerque, NM

22 for Appellee
 1                              MEMORANDUM OPINION

 2 VANZI, Judge.

 3   {1}   Plaintiffs appeal from an order dismissing the underlying proceedings. We

 4 issued a notice of proposed summary disposition, proposing to uphold the ruling of

 5 the district court. Plaintiffs have filed a memorandum in opposition, and the Navajo

 6 Tribal Utility Authority (NTUA) filed a memorandum in support.                  After due

 7 consideration, we affirm.

 8   {2}   Below, the district court concluded that the NTUA is immune from suit, such

 9 that it lacked subject matter jurisdiction. In our notice of proposed summary

10 disposition we observed that the district court’s determination is well supported. See

11 Gallegos v. Pueblo of Tesuque, 2002-NMSC-012, ¶ 7, 132 N.M. 207, 46 P.3d 668

12 (“Without an unequivocal and express waiver of sovereign immunity or congressional

13 authorization, state courts lack the power to entertain lawsuits against tribal entities.”);

14 Armijo v. Pueblo of Laguna, 2011-NMCA-006, ¶ 12, 149 N.M. 234, 247 P.3d 1119

15 (“The locus of the Pueblo’s activity does not determine the applicability of tribal

16 sovereign immunity.”); Hoffman v. Sandia Resort & Casino, 2010-NMCA-034, ¶ 12,

17 148 N.M. 222, 232 P.3d 901 (“Corporate entities under tribal control are extended the


                                                2
 1 same sovereign immunity as the tribe itself.”); Sanchez v. Santa Ana Golf Club, Inc.,

 2 2005-NMCA-003, ¶ 7, 136 N.M. 682, 104 P.3d 548 (“Tribal entities may not be sued

 3 absent consent to be sued.”).

 4   {3}   In their memorandum in opposition we understand Plaintiffs to continue to

 5 argue that the exercise of jurisdiction by the district court in this case would not

 6 infringe upon tribal sovereignty, because this case involves a claim of trespass outside

 7 of tribal lands and because it involves a tribal business enterprise’s relationship with

 8 nonmembers. [MIO 3-5] However, as we previously observed in the notice of

 9 proposed summary disposition and as the authorities cited above clearly reflect,

10 neither the locus of the disputed activity on privately-owned fee land or the status of

11 the NTUA as a business enterprise diminish the NTUA’s entitlement to immunity.

12 See Armijo, 2011-NMCA-006, ¶ 12; Hoffman, 2010-NMCA-034, ¶ 12. None of the

13 various out-of-state cases cited by Plaintiffs, addressing different issues in different

14 contexts, [MIO 3-5] persuade us that any departure from our own well-established

15 jurisprudence is warranted. We therefore conclude that the underlying proceedings

16 were properly dismissed for want of subject matter jurisdiction. See generally

17 Gallegos, 2002-NMSC-012, ¶ 36 (concluding that sovereign immunity precludes

18 subject matter jurisdiction and affirming the district court’s dismissal for lack of

19 subject matter jurisdiction).



                                              3
1   {4}   Accordingly, for the reasons stated above and in the notice of proposed

2 summary disposition, we affirm.

3   {5}   IT IS SO ORDERED.

4                                      __________________________________
5                                      LINDA M. VANZI, Judge

6 WE CONCUR:



7 _________________________________
8 MICHAEL D. BUSTAMANTE, Judge



 9 _________________________________
10 M. MONICA ZAMORA, Judge




                                         4